NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 2-15 are presented for examination. On January 14, 2022, Applicant filed a terminal disclaimer (TD) as a reply to non-final Office action. The TD was approved on January 14, 2022. In light of the approved TD, Examiner withdraws the previous double patenting rejection and finds claims 2-15 allowable. Therefore, claims 2-15 are ALLOWED. 

Allowable Subject Matter



Claims 2-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system for regulating order entry in an electronic trading environment. 



35 U.S.C. § 101: Independent claim 2 recites following features that integrate an abstract idea that belongs to certain methods of organizing human activity into practical application: “Display an interactive range window, wherein the interactive range window includes a range divider indicator between a first range of price levels and a second range of price levels, wherein the first range of price levels is associated with a first tolerance parameter, wherein the second range of price levels is associated with a second tolerance parameter; receive an adjustment command, wherein the adjustment command indicates an adjustment of the first range of price levels and the second range of price levels; determine a new first range of price levels based on the adjustment command, wherein the new first range of price levels is associated with the first tolerance parameter; determine a new second range of price levels based on the adjustment command, wherein the new second range of price levels is associated with the second tolerance parameter; assign the new first range of price levels and the new second range of price levels to the individually selected strategy order in response to receiving the adjustment command; and work the first leg order according to the definition for the trading strategy based on the desired strategy price, the market data for the second tradeable object, the new first range of price levels and the new second range of price levels assigned to the individually selected strategy order, and the associated first tolerance parameter and second tolerance parameter.” Therefore, independent claim 2 is patent eligible under § 101. Dependent claims 3-15 are patent eligible under § 101 based on their dependency from independent claim 2.  



35 U.S.C. § 102 and § 103: The prior art of record, Glinberg et al., US patent No. 7,426,487 B2, teaches a method for “receiving by a computing device a selection command to individually select a strategy order, wherein the strategy order is for a trading strategy at a desired strategy price.” Further, the prior art of record, Marynowski et al., US patent No. 7,251,629 B1, teaches a method for receiving a selection command to select a strategy order, “wherein the trading strategy is specified by a definition and includes a first leg and a second leg, wherein the first leg corresponds to a first tradeable object and the second leg corresponds to a second tradeable object, wherein the strategy order is associated with a first leg order at a first price for the first tradeable object, wherein the first price is determined according to the definition for the trading strategy based on the desired strategy price and market data for the second tradeable object.” The prior art, however, fails to teach a method for “display an interactive range window, wherein the interactive range window includes a range divider indicator between a first range of price levels and a second range of price levels, wherein the first range of price levels is associated with a first tolerance parameter, wherein the second range of price levels is associated with a second tolerance parameter; receive an adjustment command, wherein the adjustment command indicates an adjustment of the first range of price levels and the second range of price levels; determine a new first range of price levels based on the adjustment command, wherein the new first range of price levels is associated with the first tolerance parameter; determine a new second range of price levels based on the adjustment command, wherein the new second range of price levels is associated with the second tolerance parameter; assign the new first range of price levels and the new second range of 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gomber (EP 1321870 A1) discloses: “The invention provides a method of operating a computer system for processing orders in a security trading system providing a reference market, and a corresponding computer system.”

Allen, Helen and Hawkins, John, Electronic Trading in Wholesale Financial Markets: Its Wider Impact and Policy Issues. Bank of England Quarterly Bulletin, Spring 2002.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619